Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00473-CV

                         IN THE INTEREST OF B.W.C., a Child

                     From the County Court, Jim Wells County, Texas
                            Trial Court No. 11-06-50160-CV
                      Honorable David A. Sanchez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that the appellee recover her costs of this appeal from appellant.

      SIGNED January 30, 2019.


                                             _____________________________
                                             Liza A. Rodriguez, Justice